Judgment for the claimant.
The judgment of the court below is reversed on the ground: (1) That an officer of the Army, dismissed from the service, during the recent civil war, by order of the President, could not be restored to his position merely by a subsequent revocation of that order. (2) The vacancy so created could only be filled by a new appointment,"by and with the advice and consent of the Senate, unless it occurred in the recess of that body, in which case the President could have granted a commission, to expire at the eud of its next succeeding session.
Mr. Justice Harlan delivered the opinion of the Supreme Court, May 4, 1885.